








Exhibit 10.1
















MARSH & McLENNAN COMPANIES, INC.


2011 INCENTIVE AND STOCK AWARD PLAN








TERMS AND CONDITIONS
OF
RESTRICTED STOCK UNITS, PERFORMANCE
STOCK UNITS AND STOCK OPTIONS
GRANTED ON [DATE]













--------------------------------------------------------------------------------






TABLE OF CONTENTS
                                            
PAGE
I.
BACKGROUND    1

II.
AWARDS    1

A.
General.    1

1.
Grant of Award and Award Types    1

2.
Award Acceptance    1

3.
Rights of Award Holders    1

4.
Restrictive Covenants Agreement    1

B.
Stock Units.    2

1.
General    2

2.
Vesting    2

3.
Dividend Equivalents    2

4.
Delivery    2

C.
Performance Stock Units.    3

1.
General    3

2.
Vesting    3

3.
Dividend Equivalents    3

4.
Delivery.    3

D.
Options.    4

1.
General    4

2.
Vesting    4

3.
Term    4

4.
Exercisability    4

5.
Method of Exercise of an Option    4

E.
Satisfaction of Tax Obligations    5

1.
Personal Tax Advisor    5

2.
U.S. Employees    5

3.
Non-U.S. Employees    5

II.
EMPLOYMENT EVENTS    6

A.
Death.    6

1.
Stock Units    6

2.
Performance Stock Units    6

3.
Options    6

B.
Permanent Disability    6

1.
Stock Units    6

2.
Performance Stock Units    6

3.
Options    6

C.
Termination by You Outside of the European Union – Age and Service Pro-Rata
Vesting    7

1.
Stock Units    7

2.
Performance Stock Units    7

3.
Options    7

D.
Termination by You Outside of the European Union – Age and Service Full
Vesting.    7

1.
Stock Units    7

2.
Performance Stock Units    7

3.
Options    7

E.
Termination by You Within the European Union – Retirement Treatment    8

1.
Stock Units    8

2.
Performance Stock Units    8

3.
Options    8

F.
Termination by the Company Other Than for Cause    8

1.
Stock Units    8

2.
Performance Stock Units    9

3.
Options    9

4.
Important Notes    10

G.
All Other Terminations.    10

H.
Date of Termination of Employment    10

I.
Conditions to Vesting of Award Prior to a Scheduled Vesting Date or the PSU

Scheduled Vesting Date and Exercisability of Options Following Termination    11



--------------------------------------------------------------------------------




1.
Restrictive Covenants Agreement    11

2.
Waiver and Release and Restrictive Covenants Agreement    11

J.
Determination of Pro-Rata Vesting upon Termination of Employment.    11

K.
Distribution in Respect of Performance Stock Units    12

1.
Distribution Following Death, Permanent Disability, Termination by the

Company Other Than for Cause, Certain Terminations Following a Change in
Control or In Connection With a Change in Control, Whether or Not You Satisfy
the Age and Service Criteria for Pro-Rata Vesting or Full Vesting or You Are
Determined to Be Eligible for Retirement Treatment    12
2.
Termination of Employment by You On or After Satisfaction of the Age

and Service Criteria for Pro-Rata Vesting or the Age and Service Criteria
for Full Vesting or You Are Determined to Be Eligible for Retirement
Treatment    12    
L.
Section 409A of the Code    13

IV.
CHANGE IN CONTROL PROVISIONS    14

A.
Treatment of Awards    14

1.
Stock Units    14

2.
Performance Stock Units    15

3.
Options    15

V.
DEFINITIONS    15

VI.
ADDITIONAL PROVISIONS    17

A.
Additional Provisions—General    17

1.
Administrative Rules    17

2.
Amendment    17

3.
Limitations    17

4.
Cancellation or Clawback of Awards    18

5.
Choice of Forum    18

6.
Severability; Captions    18

B.
Additional Provisions—Outside of the United States    18

1.
Changes to Delivery    18

2.
Amendment and Modification     19

VII.
QUESTIONS AND ADDITIONAL INFORMATION    19






--------------------------------------------------------------------------------



I.BACKGROUND
An award (“Award”) has been granted to you under the Marsh & McLennan Companies,
Inc. 2011 Incentive and Stock Award Plan (the “Plan”), subject to your
acceptance as described in Section II.A.2. The Award types, the number of shares
of Marsh & McLennan Companies, Inc. (“Marsh & McLennan Companies”) common stock
covered by the Award, instructions on how to accept or decline the Award and the
deadline for accepting the Award are specified in materials provided to you by
Global & Executive Compensation (“Grant Documentation”). The Award is also
subject to the terms and conditions set forth herein (the “Terms and
Conditions”). For employees outside the United States, the awards are subject to
additional terms and conditions as set forth in the country-specific notices
(the “Country-Specific Notices”). The Prospectus dated [DATE], also describes
important information about the Plan. The Terms and Conditions, the
Country-Specific Notices (if applicable) and the Plan will be referred to herein
as the “Award Documentation”. As used herein, “Common Stock” means common stock
of Marsh & McLennan Companies.
Capitalized terms in these Terms and Conditions are defined in Section V.
II.        AWARDS
A.
General.

1.
Grant of Award and Award Types. The types of awards that may have been granted
to you under the Plan are described below. The description of a type of award in
these Terms and Conditions that is not part of the Award does not give or imply
any right to such type of award.

2.
Award Acceptance. The grant of this Award is contingent upon your acceptance, by
the date and in the manner specified in the Grant Documentation, of these Terms
and Conditions, the Country-Specific Notices (if applicable) and Restrictive
Covenants Agreement as described in Section II.A.4. If you decline the Award or
if you do not accept the Award and any applicable documents described in the
preceding sentence by the date and in the manner specified in the Grant
Documentation, then the Award will be cancelled as of the grant date of the
Award.

3.
Rights of Award Holders. Unless and until the vesting conditions of the Award
have been satisfied and cash or shares of Common Stock, as applicable, have been
delivered to you in accordance with the Award Documentation, you have only the
rights of a general unsecured creditor of Marsh & McLennan Companies. Unless and
until shares of Common Stock have been delivered to you, you have none of the
rights of ownership to such shares (e.g., units cannot be used as payment for
stock option exercises; units may not be transferred or assigned; units have no
voting rights).

4.
Restrictive Covenants Agreement. As described in Section II.A.2., a Restrictive
Covenants Agreement in a form determined by Marsh & McLennan Companies
(“Restrictive Covenants Agreement”) must be in place in order to accept the
Award, you must execute or reaffirm, as determined by Marsh & McLennan Companies
in its sole discretion, the Restrictive Covenants Agreement in order for the
Award to vest pursuant to certain employment events as described in Section
III., and you must further execute or reaffirm, as determined by Marsh &
McLennan Companies in its sole discretion, the


1

--------------------------------------------------------------------------------



Restrictive Covenants Agreement in order to exercise an Option whether or not
you are employed by the Company (as defined in Section V.D.) at that time.
Failure to timely execute the Restrictive Covenants Agreement by the date
specified in the Grant Documentation or failure to timely execute or reaffirm
and comply with the Restrictive Covenants Agreement as described in Section
III.I.1. or 2., as applicable, will result in cancellation or forfeiture of any
rights, title and interest in and to the Award.
B.
Stock Units.

1.
General. A restricted stock unit (“Stock Unit”) represents an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms of the Award Documentation, one share of Common Stock after vesting.

2.
Vesting. Subject to your continued employment, 33-1/3% of the Stock Units will
vest on [DATE] of [YEAR], [YEAR] and [YEAR]. Each date on which a Stock Unit is
scheduled to vest pursuant to this Section II.B.2. is a “Scheduled Vesting
Date.” In the event of your termination of employment or the occurrence of your
Permanent Disability (as defined in Section V.G.) prior to a Scheduled Vesting
Date, your right to any Stock Units that are unvested immediately prior to your
termination of employment or occurrence of your Permanent Disability, as
applicable, will be determined in accordance with Section III. below. For the
avoidance of doubt, the date of your termination of employment for purposes of
determining vesting under this Section II.B.2. will be determined in accordance
with Section III.H.

3.
Dividend Equivalents. For each outstanding Stock Unit covered by the Award, an
amount equal to the dividend payment (if any) made in respect of one share of
Common Stock (a “Dividend Equivalent”) will accrue in U.S. dollars on each
dividend record date that occurs on or after the grant date of the Award while
the Award is outstanding. Accrued Dividend Equivalents will vest when the Stock
Units in respect of which such Dividend Equivalents were accrued vest. Accrued
Dividend Equivalents will not be paid, and no further Dividend Equivalents will
accrue, on Stock Units that do not vest or are cancelled or forfeited.

4.
Delivery.



a.
Shares of Common Stock deliverable in respect of the Stock Units covered by the
Award shall be delivered to you as soon as practicable after vesting, and in no
event later than 60 days after vesting.



b.
The value of vested Dividend Equivalents will be delivered to you in cash as
soon as practicable after vesting and in no event later than 60 days after
vesting.



c.
The delivery of shares of Common Stock and/or cash or other property that may be
deliverable under these Terms and Conditions, is conditioned on the satisfaction
or withholding of any applicable tax obligations, as described in Section II.E.



d.
Any shares of Common Stock and/or cash or other property that may be deliverable
following your death shall be delivered to the person or persons to whom your
rights pass by will or the law of descent and distribution, and such delivery
shall completely discharge the Company’s obligations under the Award.


2

--------------------------------------------------------------------------------





C.
Performance Stock Units.

1.
General. A performance stock unit (“PSU”) represents an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms of
the Award Documentation, a minimum of zero (0) and up to a maximum of two (2)
shares of Common Stock after vesting, depending on the achievement, as
determined by the Compensation Committee of the Board of Directors of Marsh &
McLennan Companies (the “Committee”), of the financial performance objectives
established by the Committee for the Performance Period (as defined in Section
V.F.). In the event of your termination of employment or occurrence of your
Permanent Disability prior to the PSU Scheduled Vesting Date (defined below),
the number of shares of Common Stock deliverable in respect of a PSU shall be
determined as provided in Section III. below.

2.
Vesting. Subject to your continued employment, the PSUs are scheduled to vest on
[DATE] (the “PSU Scheduled Vesting Date”). In the event of your termination of
employment or occurrence of your Permanent Disability prior to the PSU Scheduled
Vesting Date, your right to the PSUs, and the number of shares of Common Stock
delivered in respect of each PSU, will be determined in accordance with Section
III. below. For the avoidance of doubt, the date of your termination of
employment for purposes of this Section II.C.2. will be determined in accordance
with Section III.H.

3.
Dividend Equivalents. Dividend Equivalents (if any) will be paid for each share
of Common Stock that is determined under Section II.C.1. to be delivered in
respect of a vested PSU. Dividend Equivalents will be calculated as if such
share that is to be delivered in respect of a vested PSU was outstanding as of
each dividend record date that occurs on or after the grant date of the Award
while the Award is outstanding. Dividend Equivalents will vest when the PSUs, in
respect of which such Dividend Equivalents were calculated, vest. Dividend
Equivalents will not be paid on PSUs that do not vest or are cancelled or
forfeited.

4.
Delivery.

    
a.
Shares of Common Stock deliverable in respect of the PSUs covered by the Award
that vest on the PSU Scheduled Vesting Date shall be delivered to you as soon as
practicable after vesting, and in no event later than 60 days after vesting. In
the event of your termination of employment or occurrence of your Permanent
Disability prior to the PSU Scheduled Vesting Date, shares of Common Stock in
respect of the PSUs covered by the Award that vest on your termination of
employment or occurrence of your Permanent Disability shall be distributed to
you as provided in Section III.



b.
The value of vested Dividend Equivalents that vest on the PSU Scheduled Vesting
Date will be delivered to you in cash as soon as practicable after vesting, and
in no event later than 60 days after vesting. In the event of your termination
of employment or occurrence of your Permanent Disability prior to the PSU
Scheduled Vesting Date, vested Dividend Equivalents shall be distributed to you
as provided for PSUs in Section III.



c.
The delivery of shares of Common Stock and/or cash or other property that may be


3

--------------------------------------------------------------------------------



deliverable under these Terms and Conditions, is conditioned on the satisfaction
or withholding of any applicable tax obligations, as described in Section II.E.


d.
Any shares of Common Stock and/or cash or other property that may be deliverable
following your death shall be delivered to the person or persons to whom your
rights pass by will or the law of descent and distribution, and such delivery
shall completely discharge the Company’s obligations under the Award.

D.
Options.

1.
General. A stock option (“Option”), whether qualified or nonqualified,
represents the right to purchase the number of shares of Common Stock specified
in the Grant Documentation (the “Option Shares”) each at the exercise price
specified in the Grant Documentation.

2.
Vesting. Subject to your continued employment, 25% of the Option Shares covered
by the Option will vest on each of the first four anniversaries of the grant
date of the Award. Each date on which an Option Share covered by the Option is
scheduled to vest is a “Scheduled Vesting Date.” In the event of your
termination of employment or occurrence of your Permanent Disability prior to a
Scheduled Vesting Date, your right to any Option Shares covered by the Option
that are unvested immediately prior to your termination of employment or
occurrence of your Permanent Disability, as applicable, will be determined in
accordance with Section III. below. For the avoidance of doubt, the date of your
termination of employment for purposes of this Section II.D.2. will be
determined in accordance with Section III.H.

3.
Term. Subject to your continued employment, the Option will expire on the day
immediately preceding the tenth anniversary of the grant date of the Award
(“Option Expiration Date”). If your employment terminates before the Option
Expiration Date, your right to exercise any vested Option Shares covered by the
Option will be determined in accordance with Section III. below.

4.
Exercisability. The Option Shares covered by the Option will become exercisable
when they vest.

5.
Method of Exercise of an Option.

a.
General Procedures. An Option may be exercised by written notice to Marsh &
McLennan Companies or an agent appointed by Marsh & McLennan Companies, in form
and substance satisfactory to Marsh & McLennan Companies, which must state the
election to exercise such Option, the number of Option Shares for which such
Option is being exercised and such other representations and agreements as may
be required pursuant to the provisions of the Award Documentation (the “Exercise
Notice”). The Exercise Notice must be accompanied by (i) any required income tax
forms and (ii) a reaffirmation of the Restrictive Covenants Agreement, unless
(A) the Option is being exercised after your death in accordance with Section
III. below or (B) as otherwise determined by Marsh & McLennan Companies.

b.
Payment of Exercise Price. Payment of the aggregate exercise price may be made
with U.S. dollars or by tendering shares of Common Stock (including shares of


4

--------------------------------------------------------------------------------



Common Stock acquired from a stock option exercise or a stock unit award
vesting).
c.
Distribution of Option Shares. The shares of Common Stock from the Option
exercise will be distributed as specified in the Exercise Notice, after you have
satisfied applicable tax obligations, as described in Section II.E., and fees.

E.
Satisfaction of Tax Obligations.

1.
Personal Tax Advisor. Neither the Company nor any Company employee is authorized
to provide personal tax advice to you. It is recommended that you consult with
your personal tax advisor for more detailed information regarding the tax
treatment of the Award, especially before making any decisions that rely on that
tax treatment.

2.
U.S. Employees.

a.
Stock Units, Performance Stock Units and Dividend Equivalents. Applicable
employment taxes are required by law to be withheld when a Stock Unit, PSU or
Dividend Equivalent vests, or, if later, when the number of shares of Common
Stock deliverable in respect of a PSU (or the amount of cash payable in respect
of a Dividend Equivalent corresponding to a PSU) is determined. Applicable
income taxes are required by law to be withheld when shares of Common Stock in
respect of Stock Units, PSUs or cash in respect of Dividend Equivalents are
delivered to you. A sufficient number of whole shares of Common Stock, cash or
other property, as applicable, will be retained by Marsh & McLennan Companies to
satisfy the tax-withholding obligation.

b.
Options. Applicable taxes (including employment taxes) are required by law to be
withheld when a nonqualified Option is exercised. A sufficient number of whole
shares of Common Stock resulting from the Option exercise will be retained by
Marsh & McLennan Companies to satisfy the tax-withholding obligation unless you
elect in the Exercise Notice to satisfy all applicable tax withholding in
another manner.

3.
Non-U.S. Employees.

a.
Stock Units, Performance Stock Units and Dividend Equivalents. In most
countries, the value of a Stock Unit, PSU or Dividend Equivalent is generally
not taxable on the grant date. If the value of the Stock Unit, PSU or Dividend
Equivalent is not taxable on the grant date, it will, in most countries, be
taxed at a later time, for example, upon delivery of a share of Common Stock in
respect of the Stock Unit or PSU that vests, and/or the subsequent sale of the
share of Common Stock received in connection with the vesting of the Stock Unit
or PSU, or upon delivery of cash in respect of a Dividend Equivalent.

b.
Options. In most countries, the value of an Option is generally not taxable on
the grant date. If the value of the Option is not taxable on the grant date, it
will, in most countries, be taxed at a later time, for example, upon exercise of
the Option and delivery of shares of Common Stock in respect of the Option,
and/or the subsequent sale of the shares of Common Stock.


5

--------------------------------------------------------------------------------



c.
Withholding. Marsh & McLennan Companies and/or your local employer shall have
the power and the right to deduct and withhold from the Award and other
compensation or to require you to remit to Marsh & McLennan Companies and/or to
your local employer, an amount sufficient to satisfy any taxes that Marsh &
McLennan Companies considers are payable under the laws of any country, state,
province, city or other jurisdiction, including but not limited to income taxes,
capital gain taxes, transfer taxes, social security contributions and National
Insurance Contributions with respect to the Award, including any and all
associated tax events derived therefrom. If applicable, Marsh & McLennan
Companies and/or your local employer may retain and sell a sufficient number of
whole shares of Common Stock distributable in respect of the Award for this
purpose.

III.    EMPLOYMENT EVENTS
A.
Death.

1.
Stock Units. In the event your employment is terminated because of your death,
the unvested Stock Units will fully vest at such termination of employment and
will be distributed as described in Section II.B.4.

2.
Performance Stock Units. In the event your employment is terminated because of
your death, the PSUs will fully vest at such termination of employment and will
be distributed as described in Section III.K.1.

3.
Options. In the event your employment is terminated because of your death, the
Option will fully vest with respect to any unvested Option Shares and will
become exercisable at such termination of employment. The person or persons to
whom your rights under the Option shall pass by will or the laws of descent and
distribution shall be entitled to exercise such Option with respect to any
Option Shares that vest (and any Option Shares that were already vested at the
time of your death) within two years after the date of death, but in no event
shall the Option be exercisable after the Option Expiration Date.

B.
Permanent Disability.

1.
Stock Units. Upon the occurrence of your Permanent Disability, the unvested
Stock Units will fully vest and will be distributed as described in Section
II.B.4., provided that you satisfy the conditions described in Section III.I.1.

2.
Performance Stock Units. Upon the occurrence of your Permanent Disability, the
PSUs will fully vest and will be distributed as described in Section III.K.1.,
provided that you satisfy the conditions described in Section III.I.1.

3.
Options. Upon the occurrence of your Permanent Disability, the Option will fully
vest with respect to any unvested Option Shares and will become exercisable,
provided that you satisfy the conditions described in Section III.I.1. Provided
that you satisfy the conditions described in Section III.I.1., any such Option
Shares that vest (and any Option Shares that were already vested at the time
your Permanent Disability occurred) shall be exercisable for two years following
the occurrence of your Permanent Disability, but in no event shall the Option be
exercisable after the Option Expiration Date.


6

--------------------------------------------------------------------------------



C.
Termination by You Outside of the European Union – Age and Service Pro-Rata
Vesting. If you have satisfied the Age and Service Criteria for Pro-Rata Vesting
(as defined in Section V.B.) but do not satisfy the Age and Service Criteria for
Full Vesting (as defined in Section V.A.) on or before you terminate your
employment with the Company for any reason other than death or the occurrence of
your Permanent Disability and you are determined by the Company, in its sole
discretion, to be employed outside of the European Union, then this Section
III.C. shall apply. For the avoidance of doubt, Section III.F. will govern the
treatment of the Award in the event your employment is terminated by the Company
other than for Cause (as defined in Section V.C.).

1.
Stock Units. Upon such termination of employment, the unvested Stock Units will
vest on a pro-rata basis as described in Section III.J. and will be distributed
as described in Section II.B.4., provided that you satisfy the conditions
described in Section III.I.1.

2.
Performance Stock Units. Upon such termination of employment, the PSUs will vest
on a pro-rata basis as described in Section III.J. and will be distributed as
described in Section III.K.2., provided that you satisfy the conditions
described in Section III.I.1.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4., provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date.

D.
Termination by You Outside of the European Union – Age and Service Full Vesting.
If you have satisfied the Age and Service Criteria for Full Vesting on or before
you terminate your employment with the Company for any reason other than death
or the occurrence of your Permanent Disability and you are determined by the
Company, in its sole discretion, to be employed outside of the European Union,
then this Section III.D. shall apply. For the avoidance of doubt, Section III.F.
will govern the treatment of the Award in the event your employment is
terminated by the Company other than for Cause.

1.
Stock Units. Upon such termination of employment, the unvested Stock Units will
fully vest and will be distributed as described in Section II.B.4., provided
that you satisfy the conditions described in Section III.I.1.

2.
Performance Stock Units. Upon such termination of employment, the PSUs will
fully vest and will be distributed as described in Section III.K.2., provided
that you satisfy the conditions described in Section III.I.1.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4., provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your


7

--------------------------------------------------------------------------------



termination of employment) shall be exercisable until the earlier of the fifth
anniversary of your termination of employment and the Option Expiration Date.
E.
Termination by You Within the European Union - Retirement Treatment. If you are
determined by the Retirement Treatment Committee (as defined in Section V.H.) to
be eligible for retirement treatment on or following the time you terminate your
employment with the Company for any reason other than death or the occurrence of
your Permanent Disability and you are determined by the Company, in its sole
discretion, to be employed within the European Union, then this Section III.E.
shall apply. For the avoidance of doubt, Section III.F. will govern the
treatment of the Award in the event your employment is terminated by the Company
other than for Cause.

1.
Stock Units. Upon the later to occur of such termination of employment or the
determination by the Retirement Treatment Committee that you are eligible for
retirement treatment, the unvested Stock Units will vest on a pro-rata basis as
described in Section III.J. and will be distributed as described in Section
II.B.4., provided that you satisfy the conditions described in Section III.I.1.

2.
Performance Stock Units. Upon the later to occur of such termination of
employment or the determination by the Retirement Treatment Committee that you
are eligible for retirement treatment, the PSUs will vest on a pro-rata basis as
described in Section III.J. and will be distributed as described in Section
III.K.2., provided that you satisfy the conditions described in Section III.I.1.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4., provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date. For the avoidance of doubt, if a
Scheduled Vesting Date occurs following the date that you terminate your
employment but prior to the date the Retirement Treatment Committee determines
that you are eligible for retirement treatment, the Options Shares that were
scheduled to vest on such Scheduled Vesting Date will vest on the date you are
determined by the Retirement Treatment Committee to be eligible for retirement
treatment.

F.
Termination by the Company Other Than for Cause.

1.
Stock Units.

a.
General. Except as otherwise provided in Sections III.F.1.b. and and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated by the Company other than for Cause, the unvested Stock Units will
vest at such termination of employment on a pro-rata basis as described in
Section III.J. and will be distributed as described in Section II.B.4., provided
that you satisfy the conditions described in Section III.I.2. For the avoidance
of doubt, this Section III.F.1.a. shall apply regardless of whether you are
determined by the Retirement Treatment


8

--------------------------------------------------------------------------------



Committee to be eligible for retirement treatment on or following your
termination of employment or you have satisfied the Age and Service Criteria for
Pro-Rata Vesting on or before your termination of employment by the Company.
b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Full Vesting. In the event the Company, in its sole
discretion, determines that your employment is terminated by the Company other
than for Cause, and on or before your termination of employment you satisfy the
Age and Service Criteria for Full Vesting, the unvested Stock Units will fully
vest at such termination of employment and will be distributed as described in
Section II.B.4., provided that you satisfy the conditions described in Section
III.I.2.

2.
Performance Stock Units.

a.
General. Except as otherwise provided in Sections III.F.2.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated other than for Cause, the PSUs will vest at such termination of
employment on a pro-rata basis as described in Section III.J. and will be
distributed as described in Section III.K.1., provided that you satisfy the
conditions described in Section III.I.2. For the avoidance of doubt, this
Section III.F.2.a. shall apply regardless of whether you are determined by the
Retirement Treatment Committee to be eligible for retirement treatment on or
following your termination of employment or you have satisfied the Age and
Service Criteria for Pro-Rata Vesting on or before your termination of
employment by the Company.

b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Full Vesting. In the event the Company, in its sole
discretion, determines that your employment is terminated other than for Cause,
and on or before such time you satisfy the Age and Service Criteria for Full
Vesting, the PSUs will fully vest at such termination of employment and will be
distributed as described in Section III.K.1., provided that you satisfy the
conditions described in Section III.I.2.

3.
Options.

a.
General. Except as otherwise provided in Sections III.F.3.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated other than for Cause, your rights, title and interest in and to any
unvested Option Shares will be canceled upon such termination of employment.
Provided that you satisfy the conditions described in Section III.I.2., any
Option Shares that were vested at the time of your termination of employment
shall be exercisable until the earlier of 90 days following your termination of
employment and the Option Expiration Date.

b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Pro-Rata Vesting or Full Vesting or You Are Determined to
Be Eligible for Retirement Treatment. In the event the Company, in its sole
discretion, determines that your employment is terminated other than for Cause,
and on or before such time you satisfy the Age and Service Criteria for Pro-Rata
Vesting or the Age and Service Criteria for Full Vesting or you are determined
by the Retirement Treatment Committee to be eligible for retirement treatment on
or following your termination of


9

--------------------------------------------------------------------------------



employment, the Option will continue to vest with respect to any unvested Option
Shares as provided in Section II.D.2. as if your employment had not terminated
and the Option Shares will become exercisable as provided in Section II.D.4.,
provided that you satisfy the conditions described in Section III.I.2. Provided
that you satisfy the conditions described in Section III.I.2(a)., any such
Option Shares that vest (and any Option Shares that were already vested at the
time of your termination of employment) shall be exercisable until the earlier
of the fifth anniversary of your termination of employment and the Option
Expiration Date. For the avoidance of doubt, if a Scheduled Vesting Date occurs
following the date that your employment is terminated by the Company but prior
to the date the Retirement Treatment Committee determines that you are eligible
for retirement treatment, the Options Shares that were scheduled to vest on such
Scheduled Vesting Date will vest on the date you are determined by the
Retirement Treatment Committee to be eligible for retirement treatment.
4.
Important Notes.



a.
Sale of Business Unit. For purposes of this Award, in the event of a sale or
similar transaction involving the business unit for which you work (“Employing
Company”) as a result of which the Employing Company ceases to be a subsidiary
or affiliate of Marsh & McLennan Companies, your employment will be deemed
terminated by the Company other than for Cause, even if your employment with the
Employing Company continues after the sale or similar transaction.



b.
Constructive Discharge. The Award will not vest, whether on a pro-rata or full
basis, upon a constructive discharge, including if any court or regulatory
agency retroactively concludes or interprets events to have constituted a
constructive discharge.

G.
All Other Terminations. For all other terminations of employment not described
in Sections III.A. through F. or Section IV. (including, but not limited to, a
termination by the Company for Cause, your resignation without having satisfied
the Age and Service Criteria for Pro-Rata Vesting as described in Section
III.C., your resignation without having satisfied the Age and Service Criteria
for Full Vesting as described in Section III.D., or your resignation without
having been determined by the Retirement Treatment Committee to be eligible for
retirement treatment on or following your termination of employment as described
in Section III.E.), any rights, title and interest in and to any remaining
unvested portion of the Award shall be cancelled as of the date your employment
is treated as having terminated as described in Section III.H.

H.
Date of Termination of Employment.

1.
If Section III.H.2. does not apply to you, then for purposes of determining
vesting under Sections II.B.2., II.C.2. and II.D.2. and the number of unvested
Stock Units or PSUs, as applicable, that vest on a pro-rata basis as described
in III.J., your employment will be treated as having terminated on your last day
of employment with the Company.

2.
If you are a Guy Carpenter employee in the United States who is obligated to
provide the Company at least 60 days advance written notice of your intention to
terminate your employment for any reason, then, if your employment terminates
pursuant to Section III.G. your employment will be treated as having terminated
for purposes of determining vesting under Sections II.B.2., II.C.2. and II.D.2.
on the date that is 60 days prior to your last day of


10

--------------------------------------------------------------------------------



employment with the Company. Notwithstanding the foregoing, if your employment
is terminated after providing notice pursuant to the preceding sentence but
prior to the intended termination date provided in such notice (i) by the
Company without Cause or (ii) pursuant to a written agreement, the terms of
which provide that your termination of employment has been by mutual agreement
between you and the Company, then the Company may, in its sole discretion,
determine that for purposes of determining vesting under Sections II.B.2.,
II.C.2. and II.D.2. your employment will be treated as having terminated on a
date later than the date that is 60 days prior to your last day of employment
with the Company, but in no event later than your last day of employment with
the Company.
I.
Conditions to Vesting of Award Prior to a Scheduled Vesting Date or the PSU
Scheduled Vesting Date and Exercisability of Options Following Termination.

1.
Restrictive Covenants Agreement. In the event of (i) the occurrence of your
Permanent Disability as described in Section III.B., (ii) your termination of
employment after satisfying the Age and Service Criteria for Pro-Rata Vesting or
the Age and Service Criteria for Full Vesting as described in Sections III.C.
and D. or (iii) a determination by the Retirement Treatment Committee that you
are eligible for retirement treatment as described in Section III.E., you will
be required to execute or reaffirm, as determined by Marsh & McLennan Companies
in its sole discretion, and return to Marsh & McLennan Companies (or an agent
appointed by Marsh & McLennan Companies) a Restrictive Covenants Agreement.
Failure to (a) execute or reaffirm such an agreement by the date specified by
the Company, which shall be in no event later than 60 days following the
occurrence of your Permanent Disability or your termination of employment as
described in Sections III.B. through E. or (b) comply with the Restrictive
Covenants Agreement, will result in the cancellation or forfeiture of any
rights, title and interest in and to the Award.


2.
Waiver and Release and Restrictive Covenants Agreement. In the event of your
termination of employment by the Company other than for Cause as described in
Section III.F., you will be required to (a) execute or reaffirm, as determined
by Marsh & McLennan Companies in its sole discretion, and return to Marsh &
McLennan Companies (or an agent appointed by Marsh & McLennan Companies) a
Restrictive Covenants Agreement and (b) execute and not revoke a waiver and
release agreement, if provided to you by the Company at the time of your
termination of employment. Failure to meet these requirements by the date
specified by the Company, which shall be in no event later than 60 days
following your termination of employment, or failure to comply with the waiver
and release agreement or the Restrictive Covenants Agreement, as applicable,
will result in the cancellation or forfeiture of any rights, title and interest
in and to the Award.

J.
Determination of Pro-Rata Vesting upon Termination of Employment.

The number of Stock Units or PSUs, as applicable, that vests on a pro-rata basis
upon your termination of employment will be determined using the following
formula:


[formula.jpg]


where

11

--------------------------------------------------------------------------------





A
=     the number of Stock Units or PSUs covered by the Award, as applicable;

B
=    the number of days in the period beginning on the grant date of the Award
and ending on the date of your termination of employment, as determined in
accordance with Section III.H.1.;

C
=    the number of days in the period beginning on the grant date of the Award
and ending on the last Scheduled Vesting Date or the PSU Scheduled Vesting Date,
as applicable; and

D
=    the number of Stock Units or PSUs, as applicable, that have previously
vested.

K.
Distribution in Respect of Performance Stock Units.

1.
Distribution Following Death, Permanent Disability, Termination by the Company
Other Than for Cause, Certain Terminations Following a Change in Control or In
Connection With a Change in Control, Whether or Not You Satisfy the Age and
Service Criteria for Pro-Rata Vesting or Full Vesting or You Are Determined to
Be Eligible for Retirement Treatment. In the event of (i) your termination of
employment due to your death, (ii) the occurrence of your Permanent Disability,
(iii) termination of your employment by the Company other than for Cause, (iv)
termination of your employment by the Company other than for Cause or by you for
Good Reason (as defined in Section V.E.) within 24 months following a Change in
Control or (v) the non-assumption, conversion or replacement of the Award in
connection with a Change in Control as described in Section III.A.2., III.B.2.,
III.F.2. or IV.A.2., you will receive, as soon as practicable after such
termination of employment, occurrence of Permanent Disability or Change in
Control, and in no event later than 60 days following such termination of
employment, occurrence of Permanent Disability or Change in Control, the number
of shares of Common Stock determined under Section II.C.1. in respect of the
number of PSUs that vested in accordance with such termination of employment,
occurrence of Permanent Disability or Change in Control, as applicable, provided
that, (A) in the event your termination of employment, the occurrence of your
Permanent Disability or Change in Control occurs on or prior to December 31 of
the year in which the PSUs are granted or (B) in the event a Change in Control
occurs on or prior to December 31 of the year in which the PSUs are granted and
your termination of employment or your Permanent Disability occurs following
such Change in Control or the Award is not assumed, converted or replaced
following the Change in Control, you will receive one (1) share of Common Stock
in respect of each PSU covered by the Award that vests at your termination of
employment, the occurrence of your Permanent Disability or Change in Control, as
applicable.

2.
Termination of Employment by You On or After Satisfaction of the Age and Service
Criteria for Pro-Rata Vesting or the Age and Service Criteria for Full Vesting
or You Are Determined to Be Eligible for Retirement Treatment. In the event you
have satisfied the Age and Service Criteria for Pro-Rata Vesting or the Age and
Service Criteria for Full Vesting on or prior to the date you terminate your
employment as described in Section III.C.2. or III.D.2 or you are determined by
the Retirement Treatment Committee to be eligible for retirement treatment on or
following the date you terminate your employment, as described in Section
III.E.2., you will receive, as soon as practicable after the PSU Scheduled
Vesting Date and in no event later than 60 days following the PSU Scheduled
Vesting Date, the number of shares of Common Stock determined under Section
II.C.1. in respect of the number of PSUs that vested in accordance with such
termination of employment, provided that, in the event a Change in Control
occurs on or


12

--------------------------------------------------------------------------------



prior to December 31 of the year in which the PSUs are granted and your
termination of employment occurs following such Change in Control, you will
receive one (1) share of Common Stock in respect of each PSU covered by the
Award that vests upon your termination of employment.
L.
Section 409A of the Code.

1.
Notwithstanding any other provision herein, the Award may be subject to
additional restrictions to ensure compliance with the requirements of Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and regulations
thereunder (regarding nonqualified deferred compensation) (“Section 409A of the
Code”). The Committee intends to administer the Award in accordance with Section
409A of the Code and reserves the right to make changes in the terms or
operations of the Award (including changes that may have retroactive effect)
deemed necessary or desirable to comply with Section 409A of the Code. This
means, for example, that the timing of distributions may be different from those
described in the Award Documentation that do not reflect Section 409A of the
Code. If the Award is not in compliance with Section 409A of the Code, you may
be subject to immediate taxation of all unpaid awards under the Plan that are
subject to Section 409A of the Code at your regular income tax rate, plus a 20%
additional tax, plus interest at the underpayment rate plus 1%.

2.
Notwithstanding any other provision herein, if any portion of the Award is
determined to be nonqualified deferred compensation subject to Section 409A of
the Code, any references to “termination of employment,” or “when you are no
longer employed” in these Terms and Conditions shall have the following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A of the
Code and as further defined herein. Specifically, you will have incurred a
“separation from service” when the level of services you provide to Marsh &
McLennan Companies or any of its affiliates in any capacity, including as an
employee, director, independent contractor or consultant, does not exceed 20% of
the average level of services that you provided to Marsh & McLennan Companies
and its affiliates in the preceding 36 months (or shorter period of service if,
for example, your total service with Marsh & McLennan Companies is less than 36
months), all as determined in accordance with Section 409A of the Code. In
determining whether a “separation from service” has occurred, any period of up
to six months during which you are on a bona fide leave of absence or up to 29
months during which you are absent from work due to a disability for which you
are receiving Marsh & McLennan Companies long-term disability benefits will be
ignored.

3.
Notwithstanding any other provision herein, if at the time of your termination
of employment you are a “specified employee” (as defined in Section 409A of the
Code), no portion of the Award that is determined to be nonqualified deferred
compensation subject to Section 409A of the Code shall be distributed until the
first day of the seventh month after your termination of employment and any such
distributions to which you would otherwise be entitled during the first six
months following your termination of employment will be accumulated and paid
without interest on the first day of the seventh month after your termination of
employment. The provisions of this subparagraph will only apply if and to the
extent required to avoid any “additional tax” under Section 409A of the Code.


13

--------------------------------------------------------------------------------



4.
Notwithstanding any provision herein, if (i) a Change in Control occurs on or
prior to December 31 of the second year of the three-year Performance Period and
(ii) no earlier than in the third year of the three-year Performance Period, (A)
you satisfy the Age and Service Criteria for Pro-Rata Vesting, (B) you satisfy
the Age and Service Criteria for Full Vesting or (C) you are determined by the
Retirement Treatment Committee to be eligible for retirement treatment on or
following your termination of employment, then shares of Common Stock
deliverable on the PSU Scheduled Vesting Date in respect of the PSUs covered by
the Award shall be distributed to you as soon as practicable after that date,
and in no event later than March 15 of that year.

5.
Notwithstanding any other provision herein with respect to Stock Units,

a.
If you have satisfied the Age and Service Criteria for Pro-Rata Vesting at any
time prior to [DATE] and you do not satisfy the Age and Service Criteria for
Full Vesting at any time prior to [DATE] then for each Scheduled Vesting Date
following the date that you satisfy the Age and Service Criteria for Pro-Rata
Vesting, shares of Common Stock and/or cash pursuant to Section II.B.4. will be
delivered by March 15 of the year in which the Scheduled Vesting Date occurs.

b.
If you first satisfy the Age and Service Criteria for Full Vesting in calendar
year [YEAR], then shares of Common Stock and/or cash pursuant to Section II.B.4.
with respect to the [DATE] Scheduled Vesting Date will be delivered by [DATE].

6.
Nothing in Section III.L. is intended to nor does it guarantee that the Award
will not be subject to “additional tax” or other adverse tax consequences under
Section 409A of the Code.

IV.    CHANGE IN CONTROL PROVISIONS
A.
Treatment of Awards. Upon the occurrence of a “Change in Control”, as defined in
the Plan, the Award will continue to vest in accordance with the vesting
schedule specified in Sections II.B.2, II.C.2 and II.D.2. and subject to earlier
vesting or forfeiture pursuant to Section III., provided that the Award will
become fully vested at your termination of employment by the Company other than
for Cause, or by you for Good Reason, during the 24-month period following such
Change in Control and will be treated as set forth below, provided that you
satisfy the conditions described in Section IV.B. Notwithstanding the foregoing,
if the Award is not assumed, converted or replaced in connection with a Change
in Control on an equivalent basis, the Award will fully vest immediately prior
to the Change in Control and will be treated as set forth below.

1.
Stock Units. Any Stock Units covered by the Award will be distributed as
described in Section II.B.4.


14

--------------------------------------------------------------------------------



2.
Performance Stock Units. Any PSUs covered by the Award will be distributed in
accordance with Section III.K.1., provided that, if such Change in Control
occurs on or prior to December 31 of the year in which the PSUs are granted, you
will receive one (1) share of Common Stock in respect of each PSU covered by the
Award that vests.

3.
Options. Any such Option Shares that vest (and any Option Shares that were
already vested at the time of your termination of employment) shall be
exercisable until the earlier of 90 days following your termination of
employment or the occurrence of the Change in Control, as applicable, and the
Option Expiration Date.

B.
As a condition to vesting of any unvested portion of the Award, in the event of
your termination of employment by the Company other than for Cause or by you for
Good Reason during the 24-month period following such Change in Control, you
will be required to execute and not revoke a waiver and release agreement, if
provided by the Company at the time of your termination of employment. Failure
to meet these requirements by the date specified by the Company, which shall be
in no event later than 60 days following your termination of employment, or
failure to comply with the waiver and release agreement, if applicable, will
result in the cancellation or forfeiture of any rights, title and interest in
and to the Award.

C.
For the avoidance of doubt, in the event of your termination of employment by
the Company other than for Cause or by you for Good Reason during the 24-month
period following such Change in Control and, on or before the date of your
termination of employment you satisfy the Age and Service Criteria for Pro-Rata
Vesting or the Age and Service Criteria for Full Vesting as described in
Sections III.C. and D., or you are determined by the Retirement Treatment
Committee to be eligible for retirement treatment on or following your
termination of employment as described in Section III.E., any Stock Units, PSUs
or Options covered by the Award will be treated as described in this Section
IV., provided that you satisfy the conditions described in Section IV.B.,
provided further that any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date.

V.    DEFINITIONS
As used in these Terms and Conditions:


A.
“Age and Service Criteria for Full Vesting” means you are at least age 65 and
have a minimum of one year of service with the Company.

    
B.
“Age and Service Criteria for Pro-Rata Vesting” means you are at least age 55
but are not yet age 65 and have a minimum of five years of service with the
Company.



C.
“Cause” shall mean:

    
1.
willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

2.
willful violation of any written Company policies including but not limited to,
the Marsh & McLennan Companies code of business conduct and ethics;

3.
commission at any time of any act or omission that results in a conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or


15

--------------------------------------------------------------------------------



crime involving moral turpitude;
4.
unlawful use (including being under the influence) or possession of illegal
drugs;

5.
any gross negligence or willful misconduct resulting in a material loss to the
Company, or material damage to the reputation of the Company; or

6.
any violation of any statutory or common law duty of loyalty to the Company,
including the commission at any time of any act of fraud, embezzlement, or
material breach of fiduciary duty against the Company.

D.
“Company” shall mean Marsh & McLennan Companies or any of its subsidiaries or
affiliates.



E.
“Good Reason” shall mean any one of the following events without your written
consent:



1.
a material reduction in your base salary;

2.
material reduction in your annual incentive opportunity (including a material
adverse change in the method of calculating your annual incentive);

3.
material diminution of your duties, responsibilities or authority; or

4.
a relocation of more than 50 miles from your principal place of employment
immediately prior to the Change in Control;

provided that you provide Marsh & McLennan Companies with written notice of your
intent to terminate your employment for Good Reason within 60 days of your
becoming aware of any circumstances set forth above (with such notice indicating
the specific termination provision above on which you are relying and describing
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide Marsh & McLennan Companies with at least 30 days following receipt of
such notice to remedy such circumstances.

F.
“Performance Period” shall mean the period that begins on [DATE] and ends on
[DATE], provided that in the event of a termination of your employment described
in Section III.A.2. or III.F.2. or the occurrence of your Permanent Disability
described in Section III.B.2. prior to a Change in Control, such period will end
on December 31 of the year prior to such termination of employment or occurrence
of your Permanent Disability for the PSUs covered by the Award, and provided
further that in the event of a Change in Control, such period will end on
December 31 of the year prior to the occurrence of such Change in Control.

G.
“Permanent Disability” will be deemed to occur when it is determined (by Marsh &
McLennan Companies’ disability carrier for the primary long-term disability plan
or program applicable to you because of your employment with the Company) that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

H.
“Retirement Treatment Committee” is comprised of employees of the Company
appointed by the Committee.


16

--------------------------------------------------------------------------------



I.
Additional Definitions.

The terms below are defined on the following pages
Award    1
Award Documentation    1
Change in Control    14
Committee    3
Common Stock    1
Country-Specific Notices    1
Dividend Equivalent    2
Employing Company    10
Exercise Notice    4
Grant Documentation    1
Marsh & McLennan Companies    1
Option    4
Option Expiration Date    4
Option Shares    4
Plan    1
PSU    3
PSU Scheduled Vesting Date    3
Restrictive Covenants Agreement    1
Scheduled Vesting Date    2, 4
Section 409A of the Code    13
Stock Unit    2
Terms and Conditions    1
VI.
ADDITIONAL PROVISIONS

A.
Additional Provisions—General

1.
Administrative Rules. The Award shall be subject to such additional
administrative regulations as the Committee may, from time to time, adopt. All
decisions of the Committee upon any questions arising under the Award
Documentation and Grant Documentation shall be conclusive and binding. The
Committee may delegate to any other individual or entity the authority to
perform any or all of the functions of the Committee under the Award, and
references to the Committee shall be deemed to include any such delegate.

2.
Amendment. The Committee may, in its sole discretion, amend the terms of the
Award, provided, however, that if the Committee concludes, in its sole
discretion, that such amendment is likely to materially impair your rights with
respect to the Award, such amendment shall not be implemented with respect to
the Award without your consent, except to the extent that any such action is
made to cause the Award to comply with applicable law, stock market or exchange
rules and regulations, or accounting or tax rules and regulations, or is
otherwise made in accordance with Section VI.A.4.

3.
Limitations. Payment of the Award is not secured by trust, insurance contract or
other funding medium, and you do not have any interest in any fund or specific
asset of Marsh & McLennan Companies by reason of the Award. Your right to
payment of the Award is the same as the right of an unsecured general creditor
of Marsh & McLennan Companies.


17

--------------------------------------------------------------------------------



4.
Cancellation or Clawback of Awards.

a.
Marsh & McLennan Companies may, to the extent permitted or required by any
applicable law, stock exchange rules, or any applicable Company policy or
arrangement in effect prior to the vesting of any unvested portion of the Award,
or as specified in the Award Documentation or Grant Documentation, cancel,
reduce or require reimbursement of the Award.

b.
If (i) Section III.H.2. is applicable to you, (ii) you terminate your employment
with the Company under Section III.G. and such termination of employment occurs
within 60 days following a Scheduled Vesting Date, (iii) you receive delivery of
the portion of the Award that was thought to have vested on such Scheduled
Vesting Date pursuant to Section II.B.4. or II.C.4. and (iv) the date of your
termination of employment as determined pursuant to Section III.H.2. is before
the Scheduled Vesting Date, then you will be required to reimburse the Company
for the portion of the Award you received following such Scheduled Vesting Date.

c.
If you fail to repay any amount due pursuant to this Section VI.A.4., the
Company may bring an action in court to recover the amount due. You acknowledge
that, by accepting the Award, you agree to pay all costs, expenses and
attorney’s fees incurred by the Company in any proceeding for the collection of
amounts due pursuant to this Section VI.A.4., provided that the Company prevails
in whole or in part in any such proceeding. The Company may also, to the extent
permitted by applicable law, reduce any amounts owed to you by the Company in an
amount up to the full amount of the repayment due.

5.
Choice of Forum. The Company and you each hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York state court or federal
court of the United States of America sitting in the State of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Award or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
law, in such federal court. The Company and you agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

6.
Severability; Captions. In the event that any provision of this Award is
determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Award will be unaffected thereby and will remain in full
force and effect to the fullest extent permitted by law. The captions of this
Award are not part of the provisions of this Award and will have no force or
effect.

B.
Additional Provisions—Outside of the United States

1.
Changes to Delivery. In the event that Marsh & McLennan Companies considers that
due to legal, regulatory or tax issues the normal delivery of an Award to a
participant outside the United States would not be appropriate, then Marsh &
McLennan Companies may, in its sole discretion, determine how the value of the
Award will be delivered. Without


18

--------------------------------------------------------------------------------



limitation, this may include making any payments due under the Award in cash
instead of shares of Common Stock, or in shares of Common Stock instead of cash,
in an amount equivalent to the value of the Award on the date of exercise (for
Options) or vesting after payment of applicable taxes and fees and any exercise
price. If the value of an Award is to be delivered in cash instead of shares of
Common Stock, Marsh & McLennan Companies may sell any shares of Common Stock
distributable in respect of the Award on your behalf and use the proceeds (after
payment of applicable taxes, fees and any exercise price) to satisfy the Award.
2.
Amendment and Modification. The Committee may modify the terms of any Award
under the Plan granted to you in any manner deemed by the Committee to be
necessary or appropriate in order for such Award to conform to laws, regulations
and customs of the country (other than the United States) in which you are then
resident or primarily employed or were resident or primarily employed at the
time of grant or during the term of the Award, or so that the value and other
benefits of the Award to you, as affected by non-U.S. tax laws and other
restrictions applicable as a result of your residence or employment outside of
the United States, shall be comparable to the value of such an Award to an
individual who is resident or primarily employed in the United States.

VII.    QUESTIONS AND ADDITIONAL INFORMATION
Please retain this document in your permanent records. If you have any questions
regarding the Award Documentation or Grant Documentation or if you would like an
account statement detailing each type of equity-based award and the number of
shares of Common Stock covered by such equity-based award that comprises the
Award, and the exercise price, vesting date(s) and expiration date of such
equity-based awards that comprise the Award, or any other information, please
contact:


Global & Executive Compensation
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036-2774
United States of America
Telephone Number: +1 212 345-9722
Facsimile Number: +1 212 948-8481
Email: mmc.compensation@mmc.com

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Marsh & McLennan Companies has caused these Terms &
Conditions to be duly executed by the facsimile signature of its Vice President,
Corporate Human Resources as of the day and year first above written. By
consenting to these Terms and Conditions, you agree to the following: (i) you
have carefully read, fully understand and agree to all of the terms and
conditions described herein and in the Award Documentation; and (ii) you
understand and agree that these Terms & Conditions and the Award Documentation
constitute the entire understanding between you and Marsh & McLennan Companies
regarding the Award, and that any prior agreements, commitments or negotiations
concerning the Award are replaced and superseded. The grant of the Award is
contingent upon your acceptance of these Terms and Conditions, Country-Specific
Notices (if applicable) and Restrictive Covenants Agreement (if applicable) by
the date and in the manner specified in materials provided to you by Global &
Executive Compensation. If you decline the Award or you do not accept the Award
and any applicable documents described in the preceding sentence by the date and
in the manner specified, the Award will be cancelled as of the grant date of the
Award. Please return a signed copy of these Terms and Conditions to the Company
at the address below:    


Marsh & McLennan Companies, Inc.
Attention: Global & Executive Compensation
1166 Avenue of the Americas
New York, New York 10036-2774
United States of America
Telephone: +1 212 345-9722
Facsimile Number: +1 212 948-8481
Email: mmc.compensation@mmc.com






/s/ Leon Lichter        
Leon Lichter




_____________________________
Participant’s Signature




_______________________________
Participant’s Name     
(printed)




_______________________________
Participant’s Employee ID#




_______________________________
Date





20